Citation Nr: 9921856	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
the residuals of a fracture of the right foot.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and A.T.






ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a right foot fracture and a low back 
disorder.

The Board notes that entitlement to service connection for 
right foot and low back disorders was previously denied by 
the RO in August 1992.  The veteran was informed of the 
denial by letter dated in August 1992.  He did not appeal 
that determination which became final in August 1993.  The 
RO, in its January 1998 rating decision, reviewed the claim 
of entitlement to service connection for right foot and low 
back disorder on the merits.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court), the Board is obligated to address 
the issue of new and material evidence regardless of whether 
the RO based its determination on that issue.  Hence, the 
Board will proceed with a determination of whether new and 
material evidence has been submited to reopen the claim of 
entitlement to service connection for right foot and low back 
disorders.


FINDINGS OF FACT

1. The RO denied entitlement to service connection for both a 
fracture of the right foot and low back disorder when it 
issued an unappealed decision in August 1992.  

2. The evidence received since the final unappealed August 
1992 decision bears directly or substantially upon the 
issue at hand, is neither duplicative or cumulative, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. The veteran's claim of entitlement to service connection 
for a fracture of the right foot is not supported by 
cognizable evidence showing that this claim is plausible 
or capable of substantiation.

4. The veteran's claim of entitlement to service connection 
for a low back disorder is not supported by cognizable 
evidence showing that this claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1. Evidence received since the August 1992 decision wherein 
the RO denied entitlement to service connection for right 
foot and low back disorders is not new and material, and 
the claim for service connection is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for right foot 
and low back disorders.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board notes that there are no service medical records 
available as they are reported to have been destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
In cases such as this, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this claim was undertaken 
with this heightened duty in mind.

General Criteria

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Finality of claims

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
(West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1998).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

New and material evidence

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well-grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If he has not filed such a claim, the 
appeal must fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet App. 78, 81 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, a veteran must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

As noted above, the veteran's service medical records are 
unavailable.  The veteran's DD Form 214 shows that his 
military specialty was as an airplane and engine mechanic 
gunner.  

A separation qualification record shows that during service, 
the veteran served as a gunnery instructor aboard B-17's with 
a total of 2300 hours flight time.  This record also notes 
that the veteran survived two "crack-ups."

In May 1992, the veteran filed his initial claim of 
entitlement to service connection for the residuals of a 
right foot disorder and a low back injury.  

In an August 1992 letter to the veteran, the RO denied both 
claims as no medical or other evidence had been submitted 
showing treatment for either disability.

In April 1996, the veteran filed to reopen his claims of 
entitlement to service connection for a right leg injury and 
a low back disorder.  In response, the RO sent a letter to 
the veteran explaining that these claims had been previously 
denied and explaining what type of evidence would be most 
helpful to his claim.

In June 996, the veteran was examined by Dr. E.T., a private 
physician.  Dr. E.T. diagnosed the veteran with multilevel 
spinal stenosis with both congenital and acquired 
characteristics that was noted to be moderately severe at L2-
3, L3-4, and L4-5.  At L5-S1, the physician found eccentric 
annular bulging along the right lateral and right 
posterolateral aspects in combination with bony spurring.  
The physician concluded that symptomatic entrapment of the 
exiting right L-5 nerve could be occurring.

Additional medical reports dated in June 1996 from another 
private physician, Dr. E.W., also show repeated diagnoses of 
spinal stenosis in the lumbar spine.  During one examination, 
the veteran reported that he has had pain in his back ever 
since the army and that this pain has increased a great deal 
over the last few years.  He also reported leg pain which 
makes it difficult to walk for more than a block and a half 
without resting.  Upon examination, Dr. E.W. noted that the 
veteran walks with a mild limp "for right hip pathology."  
Mild flexion contracture in the right hip was noted with loss 
of internal rotation.  X-rays reportedly showed marked 
degenerative changes at all levels of the lumbar spine and 
advanced degenerative joint disease of the right hip. 

In an August 1997 statement, the veteran's wife indicated 
that in 1943, the veteran broke the bones in his foot on an 
obstacle course and that they subsequently did not heal 
properly.  She reported that he has often limped over the 
years but that lately his condition has gotten a great deal 
worse and is causing him great difficulty.  

The veteran's wife also explained that he survived two plane 
crashes in the military in which he injured his back, and 
that those injuries are causing his present back 
complications.

In March 1998, the veteran submitted another statement in 
which he indicated that he injured his foot during service on 
an obstacle course after he fell into a pit.  The veteran 
reported that x-rays taken at the time showed broken bones in 
his foot and torn ligaments.  He indicated that he was in the 
hospital for two weeks and upon release, was told that his 
foot had healed incorrectly.  He was reportedly informed that 
his small bones would have to be rebroken so they could heal 
correctly but the veteran indicated that this was never done.  
The veteran also described the two plane crashes he was in 
during service in which he injured his back.

X-rays of the veteran's right foot taken in July 1998 show no 
sign of a fracture line, cortical disruption, or dislocation.  
The radiologist found mild arthritic changes about the ankle 
and foot of a mild nature with plantar spurs on the calcaneus 
and at the Achilles' tendon insertion.  In an addendum to his 
report, the radiologist reported chronic changes involving 
the os calcis posteriorly and the plantar surface.  The 
radiologist reported deformity of the medial malleolus 
consistent with an old healed fracture but with no acute 
findings.

In December 1998, the veteran was provided with a hearing at 
the RO.  The veteran testified as to the two plane crashes he 
was in during service and the injuries he suffered as a 
result.  He also submitted photographs of a B17 which crashed 
over Europe to help describe exactly what happened in his 
second crash.  The veteran also submitted several lay 
statements from friends and relatives in which they all 
indicated that the veteran has suffered from back and foot 
problems since World War II as a result of injuries he 
sustained in service.  Included with these statements is a 
document signed by 36 individuals who have known the veteran 
for over 40 years.  This document indicates that all of these 
people can attest to the fact that the veteran has had 
ongoing difficulties with his legs and hips as a direct 
result of his military service.

In January 1999, a VA examination was conducted.  The VA 
examiner diagnosed the veteran with chronic low back pain 
secondary to marked degenerative syndesmophyte formation.  He 
also diagnosed the veteran with a right foot injury sustained 
in October 1942 but found no evidence of any current 
residuals to that injury.  The VA examiner noted that it is 
possible that the veteran's current back problems are related 
to his injury in service but that it is more probable than 
not that both his current problems are developmental 
conditions and not related to any injuries in service.


Analysis

Residuals of a fracture of the right foot

The original August 1992 decision by the RO was not appealed 
within the applicable one-year time period.  Thus, that 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In this case, the Board finds that the veteran has submitted 
new and material evidence in the form of the July 1998 x-ray 
report in which a radiologist found mild arthritic changes in 
the veteran's right foot.  This evidence clearly bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant of 
previously submitted evidence; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Therefore, having reopened the claim of entitlement to 
service connection, the Board must now address whether the 
veteran's reopened claim is well grounded.  See Elkins, 12 
Vet. App. at 209.  As stated above, in order for a claim to 
be well grounded under Caluza, there must be competent 
evidence of a current disability, an incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the in-service injury or disease and the current 
disability.


In this case, the veteran has met the first element of 
Caluza, in that he has submitted competent medical evidence 
of a current disability.  As previously noted, the July 1998 
radiologist report indicates that the x-rays showed mild 
arthritic changes in the veteran's right foot.  

In regard to the second element of Caluza, the veteran has 
submitted his own lay statements that he injured his foot on 
an obstacle course during basic training.  In showing the 
incurrence or aggravation of a disease or injury in service, 
lay testimony by itself may suffice to meet the statutory 
burden.  Caluza v. Brown, 7 Vet. App. 498, 504 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The veteran is competent to make assertions as to concrete 
facts within his own observation and recollection, including 
objective manifestations of his symptomatology.  Further, the 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, 
in this case, the Board finds that the veteran's own 
statements that he injured his foot during basic training are 
sufficient to satisfy the second element of Caluza.

However, with respect to the third element of Caluza, a nexus 
between the in-service injury or disease and the current 
disability, the veteran must provide competent medical 
evidence.  

The Court has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. at 93; see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  To date, the veteran has provided only 
his own assertions, as well as the lay statements of friends 
and relatives, to prove that his current disability is 
related to his in-service injury.  




There is no competent medical evidence of record which 
demonstrates a nexus between the two.  In fact, the competent 
medical evidence of record demonstrates that the veteran's 
current disability is most likely not related to his in-
service injury as the January 1999 VA examiner found that the 
veteran's current foot problems are more probably than not 
related to a developmental condition and not to any injuries 
in service.  Under 38 C.F.R. § 3.303(c), congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of VA law and regulations.

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  The Board notes that the veteran has submitted 
numerous lay statements indicating that the veteran has 
experienced ongoing foot problems since World War II.  
However, the Board also notes that these statements were not 
submitted until the veteran's hearing in December 1998.  

The veteran allegedly injured his leg prior to discharge in 
1945 and the record is absent any medical or other evidence 
showing treatments or complaints related to a right foot 
condition between 1945 and his initial claim for service 
connection in 1992.  Thus, as the record does not show 
complaints of a foot problems for over 40 years after 
discharge, the Board cannot find that the veteran has 
demonstrated a continuity of symptomatology sufficient to 
obviate the need for medical evidence of a nexus.

In summary, the Board finds that the veteran has not 
submitted competent medical evidence of a nexus between his 
current foot disability and his in-service injury.  Thus, he 
has not submitted a well-grounded claim of entitlement to 
service connection and his claim is denied.





Low back disorder

The original August 1992 decision by the RO was not appealed 
within the applicable one-year time period.  Thus, that 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In this case, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen his claim for 
service connection.  Specifically, the veteran has submitted 
several private physicians' reports that show diagnoses of 
spinal stenosis in the lumbar spine.  This evidence clearly 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant of 
previously submitted evidence; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Therefore, having reopened the claim of entitlement to 
service connection, the Board must now address whether the 
veteran's reopened claim is well grounded.  See Elkins, 12 
Vet. App. at 209.  

The Board finds that the veteran has satisfied both the first 
and second elements of Caluza, as he has submitted competent 
medical evidence of a current disability as well as competent 
lay evidence of an injury in service, in this case, two plane 
crashes in service in which he reportedly suffered injury to 
his back.  As noted above, the veteran is competent to make 
assertions as to concrete facts within his own observation 
and recollection, including objective manifestations of his 
symptomatology.  Further, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
Meyer, 9 Vet. App. at 429; King, 5 Vet. App. at 21.

However, with respect to the third element of Caluza, the 
veteran has submitted no competent medical evidence of a 
nexus between his current disability and his injuries in 
service.  As noted above, the veteran's own lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Grottveit, 5 Vet. App. at 93.

In fact, as with the veteran's foot disorder, the January 
1999 VA examiner indicated that the veteran's back disorder 
is more probably than not a developmental defect rather than 
related to any injuries he suffered during service.  Under 
38 C.F.R. § 3.303(c), congenital or developmental defects are 
not considered diseases or injuries within the meaning of VA 
law and regulations.

The Board has again considered whether the veteran has 
demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  See Savage, 10 Vet. App. at 488.  However, while 
the Board acknowledges that the veteran has submitted 
numerous lay statements that indicate that the veteran has 
experienced ongoing back problems since his discharge from 
service, these statements were all submitted in December 
1998.  The record is negative for any evidence of complaints 
or treatment related to back problems between 1945 and 1992.  
Thus, the Board cannot find that the veteran has demonstrated 
a continuity of symptomatology sufficient to obviate the need 
for medical evidence of a nexus.

In summary, the Board finds that the veteran has not 
submitted competent medical evidence of a nexus between his 
current low back disability and his in-service injury.  Thus, 
he has not submitted a well-grounded claim of entitlement to 
service connection and his claim is denied.

Additional Matters

The Board notes that as the claims are not well grounded, 
there is no VA duty to assist the veteran.  38 U.S.C.A. § 
5107(a) (West 1991); Masors v. Derwinski, 2 Vet. App. 181, 
186 (1992); Littke v. Derwinski, 1 Vet. App. 90, 91 (1990).  


If the claimant fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998). 

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Could held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretative, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for right foot and 
low back disorders, VA has no duty to assist the appellant in 
developing his case.

Additionally, the veteran has not indicated the existence of 
any post service medical or other evidence that has not 
already been requested and/or obtained that would well ground 
his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim of entitlement to service connection 
for right foot and low back disorders is not well grounded, 
the doctrine of reasonable doubt has no application to his 
case.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right foot disorder, the appeal is granted to this extent.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for the residuals of a 
fracture of the right foot, the appeal is denied.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder, the appeal is granted to this extent.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

